DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, independent claims 1 and 20 recite, “a learning rule circuit…configured to learn temporal correlations…by discounting correlations…from the learning.”  This appears to be cyclical reasoning and does not make the claim limitation clear.  The 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Towal et al. (hereinafter Towal), U.S. Patent Application Publication 2014/0258194. 
Regarding Claim 1, Towal discloses an apparatus comprising: 
circuitry comprising:
at least one presynaptic artificial neuron [“presynaptic neuron” ¶117] configured to generate a sequence of presynaptic spikes each having a respective timing 
a postsynaptic artificial neuron [“postsynaptic neuron” ¶117] comprising a membrane potential [inputs may be accumulated on the neuron membrane to charge a membrane potential” ¶48]; and
a learning rule circuit, comprising a synaptic efficacy and a synaptic plasticity, configured to learn temporal correlations in the respective timing of the presynaptic spikes regardless of the spike rates associated with the sequence of presynaptic spikes [“a learning rule. Some examples of the learning rule are the spike-timing-dependent plasticity (STDP) learning rule, the Hebb rule, the Oja rule, the Bienenstock-Copper-Munro (BCM) rule, etc.” ¶58; Note: STDP can function with high spike rates or low spike rates, so it learns regardless of the spike rates] by discounting correlations in the spike rates from the learning [“discounted” ¶176; Fig. 3; Note: Figure 3 shows spike potential discount with time; “decay” ¶65, 67], and modify the synaptic efficacy using a learning rule [“a learning rule. Some examples of the learning rule are the spike-timing-dependent plasticity (STDP) learning rule, the Hebb rule, the Oja rule, the Bienenstock-Copper-Munro (BCM) rule, etc.” ¶58; Note: STDP refers to a neuronal characteristic for which the efficacy of synaptic transmission is influenced by a relative timing between presynaptic and postsynaptic stimulation]; 
wherein the learning rule is based on the respective timing and spike rates [“spike-timing-dependent plasticity (STDP) learning rule” ¶58].



Regarding Claim 4, Towal discloses the apparatus of claim 3.  Towal further discloses wherein the synaptic efficacy comprises a weighting [“signals may be scaled according to adjustable synaptic weights” ¶50] and a rate-normalization [“rate coding” ¶87; “decay” ¶65, 67], and wherein the at least one plastic synapse comprises a Hebbian plasticity circuit configured to modify the weighting [“the Hebb rule” ¶58; “synaptic plasticity (e.g., according to the Hebbian theory)” ¶61], and a rate-dependent plasticity circuit configured to modify the rate normalization [“rate coding” ¶87; “decay” ¶65, 67].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Towal in view of Kreuz et al. (hereinafter Kreuz), Time-resolved and time-scale adaptive measures of spike train synchrony.
Regarding Claim 2, Towal discloses the apparatus of claim 1.
However, Towal fails to explicitly disclose wherein the learning rule circuit comprises a normalized covariance circuit configured to generate a normalized covariance matrix based on the sequence of presynaptic spikes and a clustering circuit configured to detect clusters, of a portion of the sequence of presynaptic spikes, in the normalized covariance matrix and modify the synaptic efficacy according to the detected clusters in the normalized covariance matrix.
Kreuz discloses wherein the learning rule circuit comprises a normalized covariance circuit configured to generate a normalized covariance matrix based on the sequence of presynaptic spikes [“normalized covariance function” §B.3 ¶1] and a clustering circuit configured to detect clusters, of a portion of the sequence of presynaptic spikes, in the normalized covariance matrix and modify the synaptic efficacy according to the detected clusters in the normalized covariance matrix [“separation of the spike trains into 4 different clusters” §3.2.2 ¶3].
It would have been obvious to one having ordinary skill in the art, having the teachings of Towal and Kreuz before him before the effective filing date of the claimed invention, to modify the apparatus of Towal to incorporate the learning rules of Kreuz.
Given the advantage of using the synchrony between spike trains for learning, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 20 is rejected on the same grounds as claim 2.

Claims 5-7, 9-10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Towal in view of Wesseling, U.S. Patent Application Publication 2004/0142368.
Regarding Claim 5, Towel discloses the apparatus of claim 4.  Towal further discloses wherein the Hebbian plasticity circuit comprises a spike-timing-dependent plasticity rule [“STDP is a learning process that adjusts the strength of synaptic connections between neurons” ¶62].
However, Towal fails to explicitly disclose the rate-dependent plasticity circuit comprises a fatigue plasticity rule.
Wesseling discloses the rate-dependent plasticity circuit comprises a fatigue plasticity rule [“synaptic fatigue” ¶18].
It would have been obvious to one having ordinary skill in the art, having the teachings of Towal and Wesseling before him before the effective filing date of the claimed invention, to modify the apparatus of Towal to incorporate the biological concept of synaptic fatigue of Wesseling.
Given the advantage of preventing excessive excitatory synaptic response, one having ordinary skill in the art would have been motivated to make this obvious modification.


However, Towal fails to explicitly disclose and the rate-dependent plasticity circuit, using a fatigue plasticity rule, is configured to modify the rate normalization so that each spike in the sequence of presynaptic spikes has a reduced effect on the membrane potential when the spike rates increase.
Wesseling discloses and the rate-dependent plasticity circuit, using a fatigue plasticity rule, is configured to modify the rate normalization so that each spike in the sequence of presynaptic spikes has a reduced effect on the membrane potential when the spike rates increase [“attenuation of the efficacy of excitatory synapses during excessive use” ¶18].
It would have been obvious to one having ordinary skill in the art, having the teachings of Towal and Wesseling before him before the effective filing date of the claimed invention, to modify the apparatus of Towal to incorporate the biological concept of synaptic fatigue of Wesseling.
Given the advantage of preventing excessive excitatory synaptic response, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 7, Towal discloses the apparatus of claim 3, wherein the at least one plastic synapse comprises a non-volatile memory element [“synaptic weights 
However, Towal fails to explicitly disclose that match a form of fatigue.
Wesseling discloses that match a form of fatigue [“synaptic fatigue” ¶18].
It would have been obvious to one having ordinary skill in the art, having the teachings of Towal and Wesseling before him before the effective filing date of the claimed invention, to modify the apparatus of Towal to incorporate the biological concept of synaptic fatigue of Wesseling.
Given the advantage of preventing excessive excitatory synaptic response, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 9, Towal discloses an apparatus comprising: 
circuitry comprising:
at least one presynaptic artificial neuron configured to generate a sequence of presynaptic spikes [“presynaptic spikes arriving between 0.25 and 0.5 spikes/ms” ¶98; “frequency and number of spikes” ¶49; Fig. 7]; and 
a postsynaptic artificial neuron [“postsynaptic neuron” ¶117] comprising: a postsynaptic membrane potential [inputs may be accumulated on the neuron membrane to charge a membrane potential” ¶48]; 
wherein: the postsynaptic artificial neuron is configured to receive a set of the sequence of presynaptic spikes [“postsynaptic neuron” ¶117]; and
the at least one fatiguing plastic synapse comprises: 

by modifying a rate normalization of postsynaptic effects on the sequence of presynaptic spikes [“rate coding” ¶87; “decay” ¶65, 67; Fig. 3].
However, Towal fails to explicitly disclose at least one fatiguing plastic synapse connected to the postsynaptic membrane potential, and a fatiguing circuit, wherein the fatiguing circuit is configured to reduce the efficacy using a fatigue plasticity rule based on the set of the sequence of presynaptic spikes.
Wesseling discloses at least one fatiguing plastic synapse connected to the postsynaptic membrane potential, and a fatiguing circuit, wherein the fatiguing circuit is configured to reduce the efficacy using a fatigue plasticity rule based on the set of the sequence of presynaptic spikes [“synaptic fatigue is thus manifest as an effective attenuation of the efficacy of excitatory synapses during excessive use” ¶18].
It would have been obvious to one having ordinary skill in the art, having the teachings of Towal and Wesseling before him before the effective filing date of the claimed invention, to modify the apparatus of Towal to incorporate the biological concept of synaptic fatigue of Wesseling.


Claim 10 is rejected on the same grounds as claim 6.
Claim 18 is rejected on the same grounds as claim 7.

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Towal in view of Snider, US Application Publication 2010/0277232.
Regarding Claim 8, Towal discloses the apparatus of claim 3.
However, Towal fails to explicitly disclose wherein the at least one plastic synapse comprises a digital complementary metal-oxide semiconductor (CMOS) circuit or an analog CMOS circuit.
Snider discloses wherein the at least one plastic synapse comprises a digital complementary metal-oxide semiconductor (CMOS) circuit or an analog CMOS circuit [“complementary metal oxide semiconductor (" CMOS") technologies to implement neuromorphic-circuitry-equivalents to synapses” ¶3].
It would have been obvious to one having ordinary skill in the art, having the teachings of Towal and Snider before him before the effective filing date of the claimed invention, to modify the apparatus of Towal to incorporate CMOS technology for synapses of Snider.


Claim 19 is rejected on the same grounds as claim 8.

Claims 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Towal and Wesseling in view of Cappy et al. (hereinafter Cappy) US Patent Application Publication 2019/0130258.
Regarding Claim 16, Towal and Wesseling disclose the apparatus of claim 9.
However, Towal fails to explicitly disclose wherein the plastic synapse comprises a transistor having a gate input, wherein the set of presynaptic spikes are input into the gate so as to modify an amount of current passing through the transistor.
Cappy discloses wherein the plastic synapse comprises a transistor having a gate input, wherein the set of presynaptic spikes are input into the gate so as to modify an amount of current passing through the transistor [“As the synapses are plastic (their effect varies as a function of the pre- and post-neuron activities), their plasticity is represented by a synaptic weight (modeled by the "weight" gate potential on an NMOS control transistor).” ¶177].
It would have been obvious to one having ordinary skill in the art, having the teachings of Towal, Wesseling, and Cappy before him before the effective filing date of the claimed invention, to modify the combination to incorporate the hardware of Cappy.


Regarding Claim 17, Towal, Wesseling, and Cappy disclose the apparatus of claim 16.  Towal further discloses wherein the modifying the amount of current passing through the transistor [“spikes from one level of neurons to another” ¶50]. 
However, Towal fails to explicitly disclose is in accordance with a fatigue rule.
Wesseling discloses is in accordance with a fatigue rule [“synaptic fatigue is thus manifest as an effective attenuation of the efficacy of excitatory synapses during excessive use” ¶18].
It would have been obvious to one having ordinary skill in the art, having the teachings of Towal, Wesseling, and Cappy before him before the effective filing date of the claimed invention, to modify the combination to incorporate the biological concept of synaptic fatigue of Wesseling.
Given the advantage of preventing excessive excitatory synaptic response, one having ordinary skill in the art would have been motivated to make this obvious modification.

Allowable Subject Matter
Claims 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The functions for the fatigue plasticity rule were not found in the prior art.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Response to Arguments
Regarding the prior art rejections, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues that for claim 1, Towal fails to disclose a learning rule circuit, comprising a synaptic efficacy and a synaptic plasticity, configured to learn temporal correlations in the respective timing of the presynaptic spikes regardless of spike rates associated with the sequence of presynaptic spikes by discounting correlations in the spike rates from the learning; and argues that for claim 9, Wesseling fails to disclose wherein the fatiguing circuit is configured to reduce the efficacy using a fatigue plasticity rule based on the set of the sequence of presynaptic spikes, by modifying a rate normalization of postsynaptic effects of the sequence of presynaptic spikes.  Examiner disagrees for at least the following reasons.
First regarding claim 1, Applicant recites the amended claim language, the reference language, and then concludes without explanation that the reference does not disclose the amended claim limitation.  To the contrary, the STDP of Towal satisfies the limitation.  Specifically, STDP is a learning rule that uses synaptic efficacy and plasticity to determine temporal correlations.  The amendment adding “regardless of spike rates associated with the sequence of presynaptic spikes” can be satisfied under broadest reasonable interpretation by STDP which functions with high, medium, or low spike rates.  This allows the learning “regardless of spike rates.”
 Second regarding claim 9, Applicant recites the amended claim language, the reference language, and then concludes without explanation that the reference does not disclose the amended claim limitation.  As an initial matter, while Applicant only argues that Wessel doesn’t disclose this limitation, it is noted that this limitation is taught by a combination of Towal and Wessel.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Accordingly, Wessel discloses wherein the fatiguing circuit is configured to reduce the efficacy using a fatigue plasticity rule based on the set of the sequence of presynaptic spikes by discloses synaptic fatigue which reduces the efficacy of excitatory synapses during excessive use.  This reduction during excessive use is the fatigue plasticity rule.  It is noted that fatigue plasticity rule is not explained or limited in the claim.  If Applicant desires a special meaning to the term, then the claim should be amended to reflect that.
The arguments of the other claims are based on the above argument and are therefore unpersuasive for the same reasons.
For at least these reasons, the rejections are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.
Szatmary et al. (U.S. Patent Application Publication 2015/0074026) discloses, in part: [0081] In one or more implementations, the synapse rules may comprise an update rule and/or plasticity rule. The update rule may be executed periodically (e.g., at 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610.  The examiner can normally be reached on Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            


/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123